In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-960V
                                     Filed: November 6, 2015

*************************                             UNPUBLISHED
ERIC WATERMAN and TAREE                       *
WATERMAN, as parents and natural              *
guardians of A.T.W., a minor, deceased,       *
                                              *      Special Master Hamilton-Fieldman
                       Petitioners,           *
v.                                            *      Attorneys’ Fees and Costs; Reasonable
                                              *      Amount Requested to which Respondent
SECRETARY OF HEALTH                           *      Does Not Object.
AND HUMAN SERVICES,                           *
                                              *
                       Respondent.            *
*************************
Lorraine J. Mansfield, Law Office of Lorraine Mansfield, Las Vegas, NV, for Petitioners.
Gordon Shemin, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

        On December 6, 2013, Eric and Taree Waterman (“Petitioners”) filed a petition on behalf
of their child, A.T.W., for compensation under the National Childhood Vaccine Injury Act of
1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioners alleged that the
administration of the Polio; Diphtheria, Tetanus, and Pertussis (“DTAP”); Hepatitis B;
Haemophilus influenza type B (“HiB”); Pneumococcal (“Prevnar”); and Rotavirus (“Rotateq”)
vaccines on August 20, 2013 caused A.T.W.’s death. Petition (“Pet.”) at 1-4. On June 30, 2015,
the undersigned filed a decision dismissing the case for insufficient proof. Decision, ECF No.
25. On July 24, 2015, Petitioners filed a Motion for Review, and on October 2, 2015, Chief
Judge Campbell-Smith issued an Opinion and Order denying Petitioners’ Motion and sustaining
the decision of the undersigned. Motion, ECF No. 27; Order/Opinion, ECF No. 30.

        On November 2, 2015, Petitioners filed a Motion for Attorneys’ Fees and Costs. Motion,
ECF No. 33. In their Motion, Petitioners requested compensation for attorneys’ fees totaling
$14,350.00 and attorneys’ costs in the amount of $565.36. Id. In accordance with General Order
#9, Petitioners’ counsel represents that Petitioners did not personally incur any costs in pursuit of

1
 The undersigned intends to post this unpublished decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to file a motion for redaction “of any information furnished by that party
(1) that is trade secret or commercial or financial information and is privileged or confidential, or (2) that
are medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion
of privacy.” In the absence of such motion, the entire decision will be available to the public. Id.
                                                      1
this claim. Id. On November 6, 2015, Respondent’s counsel electronically communicated with
the undersigned’s Chambers and stated that his client does not intend to make any objections to
Petitioners’ Motion. Informal Communication, dated November 6, 2015.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $14,915.36, in the
form of a check made payable jointly to Petitioners and Petitioners’ counsel, Lorraine J.
Mansfield.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of Petitioners’ Motion.2

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        2
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2